Citation Nr: 0824960	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 
1996, for a grant of service connection for schizoaffective 
disorder.

2.  Entitlement to an effective date earlier than August 18, 
1991, for a grant of service connection for status post 
fracture of the left tibia, chronic anterior compartment 
syndrome, fasciitis. 

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
left leg disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from May 1979 until April 
1983.  She also had subsequent active duty for training 
(ACDUTRA) and inactive duty training (IDT) with the Army 
Reserves.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from September 2004 and April 2005 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Houston, Texas.  The veteran and a friend provided 
testimony at a May 2008 videoconference Board hearing before 
the undersigned.  A transcript of that hearing is associated 
with the claims folder.  

A July 2001 Board decision remanded a claim of entitlement to 
service connection for a chronic left knee disability.  The 
veteran subsequently withdrew that claim in February 2003.  
See 38 C.F.R. § 20.204.  Accordingly, the left knee claim is 
no longer in appellate status.  


FINDINGS OF FACT

1.  In an unappealed October 1991 rating decision, the RO 
awarded service connection for a left leg injury, effective 
August 18, 1991.   
2.  In an unappealed July 2001 rating decision, the RO 
awarded service connection for a schizoaffective disorder, 
effective June 27, 1996.   

3.  The active duty medical records reflect isolated 
treatment referable to both ankles in 1979 with no further 
complaints or treatment and with a normal separation 
examination.

4.  Medical records associated with the veteran's service in 
the Army Reserves show treatment for left leg injuries but 
not for any ankle problems.

5.  The post-service evidence does not document right ankle 
complaints or treatment until 2004, and does not document 
left ankle complaints or treatment until 2007. 

6.  No competent evidence causally relates the current left 
and right ankle problems to active service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for earlier effective dates for the award of 
service connection for a left leg injury and for 
schizoaffective disorder are not met. 38 U.S.C.A. §§ 5110, 
7105(a), (c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
3.400, (a), (b)(2), (q)(1)(ii), (r), 20.302, 20.1103 (2007).

2.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

3.  A right ankle disability was not proximately due to or 
the result of the veteran's service-connected status post 
fracture of the left tibia, chronic anterior compartment 
syndrome, fasciitis, was not incurred or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined. The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

With respect to the earlier effective date claims, VCAA 
notice is not required because the issues presented cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (holding that, where the law and 
not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Regarding the service connection claims, in a March 2004 
letter, VA notified the veteran of the information and 
evidence needed to substantiate and complete her claims, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed 
the veteran to submit medical evidence, statements from 
persons who knew the veteran and had knowledge of her 
disabilities during service, and noted other types of 
evidence the veteran could submit in support of her claims.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has satisfied 
substantially the requirement that the veteran be advised to 
submit any additional information in support of her claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  There is no prejudice in issuing a 
final decision, however, because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  
 
With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the October 2004 letter was issued before the April 
2005 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely. There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  All available service medical records 
have been associated with the claims file.  Moreover, it 
appears that all other known and available records relevant 
to the issues here on appeal have been obtained and are 
associated with the veteran's claims file; the veteran does 
not contend otherwise.

It appears that the claims folder may not include all of the 
veteran's service medical records.  In this regard, where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his or her case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also 
provide an explanation to the appellant regarding VA's 
inability to obtain his or her service medical records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Veterans 
Court also has held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In the present case, the Records Management Center in St. 
Louis, Missouri (RMC), notified VA in June 2007 that all of 
the veteran's service medical records had been forwarded to 
VA.  The RMC stated further that, if additional records were 
received, they would be forwarded automatically for inclusion 
in the claims folder.  Given the foregoing, the Board finds 
that additional efforts to obtain any missing service medical 
records are not required under the VCAA.  Rather, it appears 
further development would serve no useful purpose and would 
result in imposing unnecessary additional burdens on VA with 
no benefit flowing to the veteran.   See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As to any duty to obtain a medical examination or opinion, 
the Board notes that the claims folder does not contain a 
medical opinion regarding the etiology of the claimed left 
ankle disorder.  In this regard, the Board notes that there 
are four factors for consideration in determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the veteran's service medical records, 
including treatment records from her Reserve service, reveal 
only one isolated instance of treatment specifically 
referable to the left ankle.  The post-service evidence does 
not show treatment referable to the left ankle until 2007.  
In the interim, a VA examination in July 1998 showed normal 
findings with respect to the left ankle.  For these reasons, 
the Board finds that the evidence does not show that a left 
ankle disability may be related to service, even under the 
low threshold of McLendon.   In summary, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.


Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will provide 
a summary of the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows or fails to show as to each claim.  

 I.  Earlier Effective Dates

An October 1991 rating decision awarded service connection 
for a left leg injury (since recharacterized as "status post 
fracture of the left tibia, chronic anterior compartment 
syndrome, fasciitis").  The RO assigned an effective date of 
August 18, 1991, for the grant of service connection for this 
disability.  The veteran did not appeal that determination 
and it became final.  See 38 U.S.C.A. § 7105 (West 2002).  
A July 2001 Board decision awarded service connection for 
schizoaffective disorder.  The August 2001 rating decision 
implementing that award assigned an effective date of June 
27, 1996.  The veteran did not appeal that determination and 
it became final.  Id.

In a March 2004 statement, the veteran raised claims of 
entitlement to earlier effective dates for her service-
connected left leg and schizoaffective disabilities.  

The Board finds that the veteran's earlier effective date 
claims must be denied as a matter of law.  In this regard, 
the Board notes that the Veterans Court has held that failure 
to timely appeal an original rating providing an effective 
date of an award renders the decision final, as VA statutes 
and regulations do not provide for a "freestanding claim" for 
an earlier effective date to be raised at any time in the 
future.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  
Because the veteran did not challenge the effective date of 
the grant of service connection for a left leg disability or 
for schizoaffective disorder within one year of those awards, 
the opportunity to do so has been lost.  The only way for the 
appellant to receive an earlier effective date would be to 
disturb the finality of the October 1991 and August 2001 
rating actions through a finding of clear and unmistakable 
error (CUE).  Neither the veteran nor her service 
representative has raised a CUE claim with respect to either 
the October 1991 or August 2001 rating actions.  Nor is there 
any evidence to suggest that the Board should undertake such 
motion on its own initiative.  For the foregoing reasons, 
earlier effective dates for the grant of service connection 
for a left leg disability and for schizoaffective disorder 
are denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (holding that, where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law).

II.  Service Connection

The veteran contends that she incurred left and right ankle 
disabilities during active service.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Specifically, it is noted that x-rays taken in 
conjunction with an April 2005 VA examination reveal 
degenerative joint disease of the right ankle.  Under 
38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
right ankle arthritis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  See generally 
38 C.F.R. §§ 3.307, 3.309. 

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection for the veteran's claimed left and right 
ankle disabilities.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of IDT during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty. See 38 U.S.C.A. § 101(24) (West 2002 & 
Supp. 2008); see also Mercado-Martinez v. West, 11 Vet. App. 
415 (1998); Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); 
and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

When a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became 
disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA does 
not qualify as "active military, naval, or air service" and 
the claimant is not considered a veteran for purposes of that 
claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 
Vet. App. at 419.

The veteran had a period of active duty from May 1979 until 
April 1983.  Medical records from such active service reveal 
right ankle complaints and treatment in May 1979.  At that 
time, objective findings included edema and the impression 
was Achilles tendonitis, right foot.  The service medical 
records next show treatment for a severe left ankle sprain in 
October 1979.  The remainder of medical records associated 
with the veteran's tour of active duty from May 1979 until 
April 1983 do not show complaints or treatment involving the 
left or right ankles.  Separation examination in March 1983 
was normal and no ankle complaints were raised in an 
accompanying report of medical history.  

Following separation from his tour of active service in April 
1983, the veteran served in the Army Reserves.  A February 
1986 physical performed in conjunction with such service 
revealed normal findings.  A Statement of Medical Examination 
and Duty Status (DA Form 2173) reveals that the veteran 
injured her leg while on IDT in July 1987.  Subsequent DA 
Form 2173s reflect complaints of left leg pain in February 
1988 and in August 1991.  The latter indicated an injury 
during a period of ACDUTRA.  None of those reports indicated 
any injury specifically involving either the left or right 
ankles.  

The post-service evidence does not reveal any treatment with 
respect to the right ankle until October 2003.  At that time, 
the veteran had surgery for a fracture dislocation of the 
right ankle.  She had fallen in her kitchen, injuring the 
right ankle.  Further treatment was seen in VA clinical 
records dated in 2004 and 2007.  Regarding the left ankle, no 
post-service treatment is shown until 2007.  

As indicated above, service medical records dated in 1979 
showed treatment referable to both ankles.  The Board 
concludes, however, that such symptomatology did not signify 
chronic disability but rather represented acute and 
transitory conditions which resolved prior to the veteran's 
separation from active service.  Indeed, there were no 
further ankle complaints during active duty.  Moreover, the 
veteran's Reserve records were silent as to ankle complaints 
or treatment.  The post-service record includes a normal VA 
examination in July 1998 and does not reveal right or left 
ankle symptomatology until 2004 and 2007, respectively.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  

The Board acknowledges the veteran's statements at her May 
2008 videoconference hearing to the effect that she had 
injured her ankles at the same time she injured her left leg 
in service.  She appears to contend that she experienced 
continuous ankle symptoms since active service.  In this 
regard, the Board notes that she is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  
In adjudicating her claim, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  

In the present case, the Board finds the absence of 
documented complaints or treatment specifically referencing 
the ankles until several decades following the in-service 
treatment in 1979 is more probative than her current 
recollection as to symptoms experienced in the distant past.  
Therefore, the Board finds that the veteran has not 
established a continuity of symptomatology for either of her 
claimed ankle disabilities such that service connection is 
warranted on a direct basis.

The veteran also has contended that her current right ankle 
problems are secondary to her service-connected left leg 
disability.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The Board finds that the veteran's secondary service 
connection claim for a right ankle disability fails due to 
the absence of medical evidence causally relating the right 
ankle disorder to the service-connected left leg disability.  
Indeed, in April 2005, a VA examiner was requested to provide 
such an opinion.  The examiner concluded that the veteran's 
severe arthritis of the right ankle resulted from her falling 
in her kitchen.  He stated that any effort to attribute a 
present right ankle disorder to the service-connected left 
leg disability would be "entirely speculative."  Current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Accordingly, even if the VA examiner's April 
2005 opinion is viewed in the light most favorable to the 
veteran, this evidence does not establish secondary service 
connection for a right ankle disability.  

Additional evidence in support of the veteran's secondary 
service connection claim for a right ankle disability is his 
own lay assertions and May 2008 videoconference Board hearing 
testimony.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion on this matter.  Accordingly, the veteran's lay 
statements are entitled to no probative value.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Absent medical evidence 
establishing a nexus between the service-connected left leg 
disability and a right ankle disability, the veteran has not 
presented a valid secondary service connection claim.  See 
Wallin, 11 Vet. pp. at 512.  As the veteran has not presented 
a valid secondary service connection claim, consideration of 
the former or revised § 3.310 is not required.  

Absent evidence relating the veteran's claimed left or right 
ankle disabilities to active service or any incident of such 
service, including the service-connected left leg disability, 
the Board finds that service connection for a left ankle 
disability and for a right ankle disability, to include as 
secondary to a service-connected left leg disability, is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claims, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
 

ORDER

Entitlement to an effective date earlier than June 27, 1996, 
for a grant of service connection for schizoaffective 
disorder is denied.

Entitlement to an effective date earlier than August 18, 
1991, for a grant of service connection for status post 
fracture of the left tibia, chronic anterior compartment 
syndrome, fasciitis is denied. 

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a right ankle disorder 
is denied. 




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


